DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed January 29, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
As annotated by lining through, some of the references cited were not accompanied by a copy, as is required. Only the references which have been lined through have not been considered, and must be resubmitted. The references which have not been lined through have been considered, and do not need to be listed on another IDS.
In particular, item A40 does not appear to have a corresponding document either in the instant application or in the parent application. There is what may be an international search report for corresponding international application no. PCT/CN2016/074062 in the parent application, but it appears to be dated February 18 of 2016, not June 30, and has no accompanying English translation. Item A34, JPH 1-273965A, also appears to have been omitted entirely.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driving device in claims 13-17 and transmission assembly  in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Note: because sufficient structure is recited to perform the function, 112(f) is not considered to be invoked for the transmission assembly in claims 14-16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the plurality of stirring claws" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
As currently recited, claim 9 depends upon claim 1, which does not recite a plurality of stirring claws. It is therefore unclear whether claim 9 is intended to depend upon claim 1, with “wherein the plurality of stirring claws include” being “wherein the stirrer further comprises a plurality of stirring claws, and the plurality of stirring claws include”, or whether claim 9 is intended to depend upon claim 7.
Regarding claim 14, it is unclear what is intended to be encompassed by the limitations “the rotary shaft of the ice knife assembly is transmitted”, “the first intermediate shaft is transmitted with the second intermediate shaft through the second cylindrical gear set”, and “the rotary shaft of the stirrer is transmitted with the second intermediate shaft through the bevel gear set”.
As shaft is a physical object. A shaft cannot be transmitted. Therefore, it is unclear what these limitations are intended to encompass.
For the purpose of examination, “the shaft is transmitted” will be interpreted as “the rotation of the shaft drives” or “the rotation of the shaft is transmitted”.
Regarding claim 15, it is unclear whether the elements recited are intended to be additional to those previously recited (as is indicated by the words “further comprises” in the preamble) or whether the recited gears are merely intended to more specifically recite the relationships of the gear sets previously recited in claim 14, upon which claim 15 depends, as indicated by the last 3 lines of claim 15. For the purpose of examination, the gears recited within claim 15 will be treated as referring to the already-recited gear sets from claim 14, and not as gears which are separate from and additional to the previously recited gear sets.
Regarding claim 16, similar to claim 15, the preamble indicates that the recited gears are separate from and additional to the previously recited elements (“further comprises” indicates this), but the content of the claim appears to be drawn to specification of what a bevel gear set is. Therefore, for the purpose of examination, “wherein the transmission assembly further comprises” will be interpreted as “wherein the transmission assembly comprises”, in order to prevent double recitation of the same elements.
Regarding claim 17, as best understood by the examiner, the list of turbine, chain, belt, and gear transmission assemblies includes every possible option for a transmission assembly. Therefore, it is unclear what is intended to be omitted from the list of possible transmission assemblies, and thus in what way this limitation is intended to further limit the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shapiro et al (US Patent No. 6,442,954).
Regarding claim 1, Shapiro discloses a refrigerator, comprising:
a refrigerator door (18, see figure 1 and column 2 lines 21-23);
an ice maker (20, see column 2 lines 32-37), wherein the ice maker comprises:
an ice storage container disposed on the refrigerator door;
a stirrer (rotary metal auger 26) provided in the ice storage container, wherein the stirrer comprises a rotary shaft (see figure 4) and the rotary shaft of the stirrer is in a first fixed position relative to the ice storage container (see figures 2 and 4);
an ice knife assembly (crusher 60, including rotary blade or ice knife 62, see figure 4 and column 5 lines 33-42) provided in the ice storage container (see figure 4), wherein the ice knife assembly comprises a rotary shaft (shaft about which rotary blade 62 rotates, see figure 4) and the rotary shaft of the ice knife assembly is in a second fixed position relative to the ice storage container (see figure 4);
wherein the rotary shaft of the stirrer is located above the rotary shaft of the ice knife assembly (see figure 4), and an orthographic projection of the rotary shaft of the stirrer in a horizontal plane is perpendicular to that of the rotary shaft of the ice knife assembly in the same horizontal plane (see figure 4; the rotary shaft of the ice knife assembly is horizontal and perpendicular to the door, and the rotary shaft of the stirrer is horizontal and parallel to the door).

Regarding claim 2, the rotary shaft of the stirrer is parallel to the refrigerator door (see figures 3 and 4; stirrer is auger 26) and the rotary shaft of the ice knife assembly is perpendicular to the refrigerator door (see figure 4; you can only see the end of the rotary shaft because it is perpendicular to the door).

Regarding claim 3, the rotary shaft of the stirrer is located in a first horizontal plane (see figure 3 and 4), the rotary shaft of the ice knife assembly is located in a second horizontal plane (see figure 4), and the first horizontal plane is above the second horizontal plane (see figure 4).

Regarding claim 18, Shapiro discloses a refrigerator, comprising:
a refrigerator door (18, see figure 1 and column 2 lines 21-23);
an ice maker (20, see column 2 lines 32-37), wherein the ice maker comprises:
an ice storage container disposed on the refrigerator door;
a stirrer (rotary metal auger 26) provided in the ice storage container, wherein the stirrer comprises a rotary shaft (see figure 4) and the rotary shaft of the stirrer is in a first fixed position relative to the ice storage container (see figures 2 and 4);
an ice knife assembly (crusher 60, including rotary blade or ice knife 62, see figure 4 and column 5 lines 33-42) provided in the ice storage container (see figure 4), wherein the ice knife assembly comprises a rotary shaft (shaft about which rotary blade 62 rotates, see figure 4) and the rotary shaft of the ice knife assembly is in a second fixed position relative to the ice storage container (see figure 4);
wherein the rotary shaft of the stirrer is located above the rotary shaft of the ice knife assembly (see figure 4), and an orthographic projection of the rotary shaft of the stirrer in a horizontal plane and an orthographic projection of the rotary shaft of the ice knife assembly in the same horizontal plane are intersecting (see figure 4).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al (US Patent No. 6,442,954) in view of Chung et al (US Patent Application Publication No. 2006/0213213).
Regarding claim 4, the ice storage container includes a bottom wall (bottom of container 24, see figures 2 and 3 and column 2 lines 52-53), a first side wall (left) and a second side wall (right) are spaced apart from each other in a width direction of the refrigerator (see figures 3 and 4), and a third side wall (front) and a fourth side wall (back) are spaced apart from each other in a depth direction of the refrigerator (“a suitable container with an open top”, see column 2 lines 52-24 and figures 3 and 4; without front and back walls, the container would not be suitable);
wherein the rotary shaft of the stirrer is connected to the first side wall and the second side wall.
It is noted that Shapiro et al. does not explicitly disclose that the rotary shaft of the ice knife assembly is connected to the third and fourth walls of the container.
However, Chung et al discloses an ice knife assembly (ice crusher 37, see figure 3 and paragraph [0036]) with a rotary shaft (33, see figure 3 and paragraph [0049]) connected to walls which are the front and back of an ice accommodation chamber in the door of a refrigerator (see figures 1 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to connect the rotary shaft of the ice knife assembly of Shapiro et al to the third and fourth walls of the container, as is disclosed by Chung et al, in order to more easily ensure the ice knife assembly is mounted sufficiently securely by using multiple mounting points for the rotary shaft.

Regarding claim 12, Shapiro discloses that the ice knife assembly further comprises:
at least one fixed ice knife (suitable mounted stationary blades 64, see figure 4 and column 5 lines 34-35), wherein the at least one fixed ice knife is configured to be fixed relative to the storage container;
at least one movable ice knife (rotary blade 62, see figure 4 and column 5 line 33), wherein the at least one movable ice knife is configured to be rotatable with the rotary shaft of the ice knife assembly;
wherein the rotary shaft of the ice knife assembly is configured to drive the at least one movable ice knife to rotate in the first direction to break the ice cubes in the ice storage container under the cooperation of the at least one movable ice knife and the at least one fixed ice knife (see figure 4 and column 5 lines 33-40).
It is noted that Shapiro does not disclose at least one ice cube separator, wherein the at least one ice cube separator and the at least one fixed ice knife are located at two sides of the rotary shaft of the ice knife assembly separately, the ice cube separator being fixed relative to the ice storage container, and driving the movable ice knife in the second direction opposite to the first direction separates the frozen ice cubes in the ice storage container under the cooperation of the at least one movable ice knife and the at least one ice cube separator.
However, Chung et al discloses an ice crusher including stationary blades (36, see figure 6 and paragraph [0049]) fixed to the container, rotary blades (35, see paragraph [0049]) which rotate with respect to the stationary blades and act in cooperation with them to crush ice (see paragraph [0051] and figure 4), and an ice cube separator (70, see figure 6 and paragraph [0074]) which acts in cooperation with the moveable ice knife to separate ice cubes (see paragraph [0073]) while the moveable ice knife operates in reverse (see paragraph [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement an ice cube separator which acts in cooperation with the moveable ice knife when the knife rotates in reverse, as is disclosed by Chung, in the system of Shapiro, in order to prevent ice cubes from clumping up and creating problems with the dispensing of the ice.

Claim(s) 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al (US Patent No. 6,442,954) in view of Jeong (EP 2,886,979 A2, see attached).
Regarding claim 5, most elements are disclosed by Shapiro, as detailed above.
It is noted that Shapiro does not disclose the stirrer to further comprise a plurality of stirring claws provided on the rotary shaft of the stirrer and apart from each other in a longitudinal direction of the rotary shaft of the stirrer.
However, Jeong explicitly discloses a refrigerator with an ice maker in the door (see abstract), including an ice storage container (ice bucket 80) with a stirrer (agitator, see abstract, figure 3, and paragraph [0032]) positioned horizontally and parallel to the refrigerator door (see figures 1 and 3), the stirrer being provided with a plurality of stirring claws (agitation blades 112, see figure 3 and paragraph [0041] of Jeong) provided on the rotary shaft of the stirrer and apart from each other in a longitudinal direction of the rotary shaft of the stirrer (see figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to perform the simple substitution of the stirrer of Jeong for the stirrer of Shapiro, thus resulting in the claws provided on the rotary shaft of the stirrer, for the predictable result of a functional stirrer which is less likely to interfere with putting the container into and taking the container out of the door of the refrigerator, as is one of the purposes of the ice maker of Jeong (see paragraph [0006] of Jeong).

Regarding claim 6, a distance in the longitudinal direction of the rotary shaft between two adjacent stirring claws of the plurality of stirring claws of Shapiro in view of Jeong is constant (see figure 3 of Jeong; additionally, Jeong does not disclose the claws to be mobile relative to the shaft).

Regarding claim 7, most elements are disclosed by Shapiro, as detailed above.
It is noted that Shapiro does not disclose the stirrer to further comprise a plurality of stirring claws provided on the rotary shaft of the stirrer, with each of the plurality of stirring claws having a longitudinal direction which is perpendicular to the rotary shaft of the stirrer.
However, Jeong explicitly discloses a refrigerator with an ice maker in the door (see abstract), including an ice storage container (ice bucket 80) with a stirrer (agitator, see abstract, figure 3, and paragraph [0032]) positioned horizontally and parallel to the refrigerator door (see figures 1 and 3), the stirrer being provided with a plurality of stirring claws (agitation blades 112, see figure 3 and paragraph [0041] of Jeong) provided on the rotary shaft of the stirrer, each of the plurality of stirring claws having a longitudinal direction perpendicular to the rotary shaft of the stirrer (see figure 3 of Jeong).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to perform the simple substitution of the stirrer of Jeong for the stirrer of Shapiro, thus resulting in the claws provided on the rotary shaft of the stirrer, for the predictable result of a functional stirrer which is less likely to interfere with putting the container into and taking the container out of the door of the refrigerator, as is one of the purposes of the ice maker of Jeong (see paragraph [0006] of Jeong).

Regarding claim 8, the plurality of stirring claws of Jeong, and therefore of Shapiro in view of Jeong, are distributed in a circumferential direction of the rotary shaft of the stirrer such that the longitudinal directions of the plurality of stirring claws are spaced from each other with a constant angular interval (see figures 3 and 5 of Jeong; also, there is no disclosure that the stirring claws shift relative to each other).

Regarding claim 9, it is noted that Shapiro does not disclose the stirrer to include a plurality of stirring claws with a plate shape, each claw portion including a first end and a second end, with a width of each claw portion gradually decreasing from the first end to the second end and a through hole provided on the first end, the plurality of stirring claws being disposed on the rotary shaft of the stirrer through the through hole.
However, Jeong discloses a stirrer provided with a plurality of stirring claws (agitation blades 112, see figure 3 and paragraph [0041] of Jeong) provided on the rotary shaft of the stirrer (see figure 3), each claw portion including a first end (end surrounding rotary shaft) and a second end (other end, see figure 3), wherein a width of the claw portion gradually decreases from the first end to the second end (see figure 3); and
a through hole provided on the first end, wherein the plurality of stirring claws are disposed on the rotary shaft of the stirrer through the through hole (see figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to perform the simple substitution of the stirrer of Jeong for the stirrer of Shapiro, thus resulting in the claws provided on the rotary shaft of the stirrer, for the predictable result of a functional stirrer which is less likely to interfere with putting the container into and taking the container out of the door of the refrigerator, as is one of the purposes of the ice maker of Jeong (see paragraph [0006] of Jeong).

Regarding claim 10, it is noted that Shapiro does not disclose the stirrer to further comprise a plurality of stirring claws provided on the rotary shaft of the stirrer.
However, Jeong discloses a stirrer provided with a plurality of stirring claws (agitation blades 112, see figure 3 and paragraph [0041] of Jeong) provided on the rotary shaft of the stirrer (see figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to perform the simple substitution of the stirrer of Jeong for the stirrer of Shapiro, thus resulting in the claws provided on the rotary shaft of the stirrer, for the predictable result of a functional stirrer which is less likely to interfere with putting the container into and taking the container out of the door of the refrigerator, as is one of the purposes of the ice maker of Jeong (see paragraph [0006] of Jeong).
It is further noted that Jeong, and therefore Shapiro in view of Jeong, is silent regarding the integration of the stirring claws with the rotary shaft of the stirrer.
However, it would have been obvious to one of ordinary skill  in the art at the time the application was first filed to make the stirring claws integral with the rotary shaft of the stirrer as a matter of obvious engineering choice, resulting in fewer pieces to assemble when building the refrigerator. See also MPEP 2144.04.

Regarding claim 11, it is noted that Shapiro does not disclose the stirrer to further comprise a plurality of stirring claws provided on the rotary shaft of the stirrer.
However, Jeong discloses a stirrer provided with a plurality of stirring claws (agitation blades 112, see figure 3 and paragraph [0041] of Jeong) provided on the rotary shaft of the stirrer (see figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to perform the simple substitution of the stirrer of Jeong for the stirrer of Shapiro, thus resulting in the claws provided on the rotary shaft of the stirrer, for the predictable result of a functional stirrer which is less likely to interfere with putting the container into and taking the container out of the door of the refrigerator, as is one of the purposes of the ice maker of Jeong (see paragraph [0006] of Jeong).
It is further noted that Jeong, and therefore Shapiro in view of Jeong, is silent regarding the detachability of the stirring claws from the rotary shaft of the stirrer.
However, it would have been obvious to one of ordinary skill in the art at the time the application was first filed as a matter of obvious engineering choice to dispose the stirring claws on the rotary shaft of the stirrer in a detachable manner, in order to enable replacement of only the broken claw, instead of the entire stirrer, in the event that one of the claws gets broken. See also MPEP 2144.04.

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al (US Patent No. 6,442,954) in view of Lee et al (WO 2008/054161 A2, previously of record via IDS submitted January 29, 2020).
Regarding claim 13, the ice maker of Shapiro further includes:
a driving device (suitable electrical motor 66, see figure 4 and column 5 lines 37-40), wherein the driving device is connected to the rotary shaft of the ice knife assembly.
It is noted that Shapiro does not disclose a transmission assembly, wherein an input end of the transmission assembly is connected to the rotary shaft of the stirrer, so that the rotation of the rotary shaft of the ice knife assembly can drive the rotary shaft of the stirrer to rotate.
However, Lee discloses a transmission assembly (gears, etc used to transmit motion from motor 351 through drive shaft 351a to stirrer 320 and ice knife 352, see figures 4 and 5 and paragraphs [0048],  [0057], and [0058]), wherein an input end of the transmission assembly is connected to the rotary shaft of the ice knife assembly and an output end of the transmission assembly is connected to the rotary shaft of the stirrer, so that the rotation of the rotary shaft of the ice knife assembly can drive the rotary shaft of the stirrer to rotate (see figures 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a transmission assembly between the ice knife assembly and the stirrer, as is disclosed by Lee, in order to use a common motor for both, thereby reducing the weight and initial expense of the icemaker.

Regarding claim 14, the transmission assembly of Lee, and therefore of Shapiro in view of Lee, comprises:
a first intermediate shaft (shaft of lower gear 353a, see figure 4);
a second intermediate shaft (shaft of upper 353a, see figure 4) parallel to the first intermediate shaft;
a first cylindrical gear set (353a and 353a, see figure 4), wherein the rotary motion of the shaft of the ice knife assembly is transmitted through the first intermediate shaft and first gear set;
a second cylindrical gear set (353b and 353b, see figure 4), wherein the motion of the rotary shaft of the ice knife assembly is transmitted through the second cylindrical gear set; and
a bevel gear set (composed of gears 352a and lower 353a, see figure 4), wherein the motion of the rotary shaft of the stirrer is transmitted through the second intermediate shaft through the bevel gear set.
It is noted that because the bevel gear set of Lee is on the rotary shaft of the ice knife assembly, Lee does not disclose the first and second intermediate shafts of the embodiment of figure 4 to be parallel to the rotary shaft of the ice knife assembly.
However, Lee does explicitly disclose using a varying number of gears (see paragraphs [0058] and [0059]) according to the position and size of the associated drive gear and driven gear, as well as variations according to the axial directions of the stirring guide relative to the drive shaft 351a (see paragraph [0060]), and therefore Lee at least suggests the recited arrangement of gears and bevel gear, such that the first and second intermediate shafts are parallel to the rotary shaft of the ice knife assembly and the motion of the first intermediate shaft is transmitted to drive the motion of the second intermediate shaft.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the recited first and second cylindrical gear sets and bevel gear set disclosed or suggested by Lee in the system of Shapiro in order to use a known means of driving the stirrer and crusher of Shapiro using a single motor with no unexpected results.

Regarding claim 15, the first gear set of Lee, and therefore of Shapiro in view of Lee, is composed of first and second cylindrical gears, and the second gear set is composed of second and third cylindrical gears. Furthermore, as noted in the above rejection of claim 14, although it is not explicitly disclosed in the embodiment with the bevel gear that the first cylindrical gear is disposed on the rotary shaft of the ice knife assembly itself, this is at least suggested, such as by the embodiment of figure 6 as well as the explicit statement that the number of gears used may vary according to need (see paragraphs [0058] and [0059]).

Regarding claim 16, the transmission assembly of Lee, and therefore of Shapiro in view of Lee, comprises:
a first bevel gear (352a, see figure 4); and
a second bevel gear (353a, see figure 4);
wherein the first bevel gear and the second bevel gear constitute the bevel gear set.
It is noted that Lee does not explicitly disclose the first and second bevel gears to be disposed on the second intermediate shaft and on the rotary shaft of the stirrer.
However, as noted in the above rejection of claim 14, although it is not explicitly disclosed that the first bevel gear is fixedly disposed on the second intermediate shaft and the second bevel gear is fixedly disposed on the rotary shaft of the stirrer, Lee does disclose the obviousness of variations in the gearing, including changing the total number of gears (see paragraphs [0058] and [0059]) to account for different limits within the space of the ice maker. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the bevel gear set at the end of the transmission assembly nearest the stirrer, instead of nearest the rotary shaft of the ice knife assembly, according to the spatial constraints of the particular implementation in use.

Regarding claim 17, most elements are disclosed by Shapiro, as detailed above.
It is noted that Shapiro does not disclose a transmission assembly which transmits rotational energy from the rotary shaft of the ice knife assembly to the rotary shaft of the stirrer.
However, Lee discloses a gear transmission assembly (see figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a gear transmission assembly, as is disclosed by Lee, in the system of Shapiro, in order to permit using a single motor to turn both the ice knife and assembly and the stirrer, thereby reducing the weight of the icemaker.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsergas (US Patent Application Publication No.s 2004/0032173 and 2006/0055258) discloses the use of a bevel gear as part of the structure driving an ice crushing portion of an icemaker. Paragraph [0119] of Jeong et al (US Patent Application Publication No. 2013/0327076) explicitly discloses that a driving force transmission structure within an ice maker may use "various driving force transmission methods", including a worm gear, a bevel gear, a belt-pulley system, "and the like". Olvers (US Patent Application Publication No. 2021/0310714) also discloses the interchangeability of a bevel gear with other "suitable gearing designs" in an icemaker. Sharpe et al (US Patent No. 4,450,692) also explicitly discloses a bevel gear used to drive the rotation of an icemaker. Wilson (US Patent Application Publication No. 2009/0165492) and Shapiro et al (US Patent Application Publication No. 2001/0027654) each disclose an icemaker with a stirrer and an ice knife assembly perpendicular to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763